Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 1 of 13 PageID #: 1171




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  JOSEPH FELDMAN and
  VANDERBILT HOME PRODUCTS, LLC,

                            Plaintiffs,                              MEMORANDUM AND ORDER
                                                                     19-CV-4452 (RPK) (RLM)
          -against-

  COMP TRADING, LLC; MOSES TAWIL;
  JONATHAN TAWIL; MICHAEL SASSON;
  HARRY HIDARY; and EDDIE SITT,

                             Defendants.
  ---------------------------------------------------------------X
  RACHEL P. KOVNER, United States District Judge:

          Plaintiffs Joseph Feldman and Vanderbilt Home Product, LLC, bring this action against

  Comp Trading, LLC and several of Comp Trading’s members. Plaintiffs allege that defendants

  violated the Stored Communications Act (“SCA”), 18 U.S.C. § 2701, et seq., and the Computer

  Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, by accessing Feldman’s email account without

  his authorization. Defendants have moved to dismiss the complaint for failure to state a claim.

  For the reasons set out below, the motion to dismiss is denied.

                                                BACKGROUND

          Plaintiffs are Joseph Feldman, an individual and a former member of the New York limited

  liability company Comp Trading, LLC (“Comp Trading”), and Vanderbilt Home Products, LLC

  (“Vanderbilt”), a New Jersey limited liability company whose principal place of business is in

  New York. Compl. ¶¶ 3, 4 (Dkt. #1). Plaintiffs filed the initial complaint in this case in August

  2019, alleging violations of the SCA and CFAA. Id. ¶¶ 2, 11. Plaintiffs named as defendants

  Comp Trading; Moses Tawil, president and chief executive officer of Comp Trading; Eddie Sitt,


                                                          1
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 2 of 13 PageID #: 1172




  chief technology officer of Comp Trading; and Jonathan Tawil, Michael Sasson, and Harry Hidary,

  members of Comp Trading. Id. ¶¶ 5-10.

         Defendants filed an answer to the complaint, and soon afterward, filed a letter requesting

  a pre-motion conference regarding an anticipated motion for judgment on the pleadings. See

  generally Answer (Dkt. #9); Letter Motion for Pre-Motion Conference (“Defs.’ PMC Letter”)

  (Dkt. #23). Defendants primarily argued that plaintiffs failed to state a claim under the CFAA

  because they had not alleged that they suffered a “loss” within the meaning of that statute. See

  Defs.’ PMC Letter at 2. The Court held a pre-motion conference, set a deadline for plaintiffs to

  file an amended complaint, and set a briefing schedule for defendants’ anticipated motion to

  dismiss the amended complaint. See Minute Entry and Order dated Mar. 31, 2020.

         Plaintiffs then filed the now-operative amended complaint. See Am. Compl. (Dkt. #33).

  The amended complaint alleges that in December 2017, while Feldman still held a membership

  interest in Comp Trading, Vanderbilt registered an email address for Feldman (“the Feldman

  account”) through Microsoft’s cloud-based email hosting service, Microsoft 365. Id. ¶¶ 13, 20.

  Feldman was the sole user of the account and never gave anyone else the authorization or the

  means to access the account. Id. ¶¶ 18, 19. According to the complaint, Feldman used the account

  to maintain private email communications and documents. Id. ¶ 14.         In June 2018, Feldman

  divested himself of his membership interest in Comp Trading. Id. ¶ 20.

         The amended complaint alleges that in April 2019, defendants, acting in concert with one

  another and on behalf of Comp Trading, began to access the Feldman account “to access, intercept

  and steal confidential, proprietary and trade secret business information, private and confidential

  personal information, and attorney-client privileged communications.” Id. ¶¶ 21, 36. Plaintiffs


                                                  2
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 3 of 13 PageID #: 1173




  allege that defendants accessed the Feldman account at least 117 times between April 29, 2019

  and June 19, 2019, when Feldman found out and took measures to prevent it from continuing. Id.

  ¶¶ 22-24, 26. Plaintiffs add that defendants “downloaded, viewed and disseminated” information

  taken from the Feldman account “amongst themselves and to unauthorized third parties.” Id. ¶ 25;

  see id. ¶¶ 22-23, 29-30. The documents and information “were electronically stored on the

  Microsoft 365 cloud server, which is owned and controlled by Microsoft, an electronic service

  provider.” Id. ¶ 32; see id. ¶ 38.

          Plaintiffs allege that they suffered losses of over $5,000 in the last year “in connection with

  identifying evidence of a breach” to the Feldman account, “assessing any damage such breach may

  have caused,” “determining whether any remedial measures were necessary, and implementing

  such remedial measures.” Id. ¶ 40. In particular, plaintiffs allege that they paid at least $2,000 in

  fees to “IT specialists” to investigate, remedy, and secure the Feldman account and other

  potentially at-risk email accounts; paid at least $2,300 in fees to attorneys “for investigative costs”;

  and incurred at least $4,000 “in lost employee time diverted to the investigation and remediation

  of the breach” of the Feldman account. Id. ¶ 41.

          Plaintiffs allege that defendants’ access of the Feldman account violated the SCA and

  CFAA. Id. ¶¶ 27-43. As relief, plaintiffs seek compensatory, statutory, and punitive damages, as

  well as costs, interest, and attorney’s fees. Id. ¶¶ 34, 40-43; see id. at 8. Plaintiffs also seek various

  injunctive relief. Id. at 8.

          Defendants have moved to dismiss the complaint for failure to state a claim pursuant to

  Federal Rule of Civil Procedure 12(b)(6). See generally Mem. of L. in Supp. of Mot. to Dismiss

  (“Defs.’ Br.”) (Dkt. #36). As explained below, defendants’ motion to dismiss the amended


                                                      3
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 4 of 13 PageID #: 1174




  complaint is denied, because plaintiffs have adequately pleaded claims under the SCA and the

  CFAA.

                                             DISCUSSION

          Federal Rule of Civil Procedure 12(b)(6) directs a court to dismiss a complaint that fails

  “to state a claim upon which relief can be granted.” To avoid dismissal on this basis, a complaint

  must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009). The facial “plausibility standard is not akin to a ‘probability requirement.’” Ibid. (quoting

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 570 (2007)). But it requires a plaintiff to allege

  sufficient facts to enable the court to “draw the reasonable inference that the defendant is liable for

  the misconduct alleged.” Ibid. “A well-pleaded complaint may proceed even if it strikes a savvy

  judge that actual proof [of the facts alleged] is improbable, and that a recovery is very remote and

  unlikely.” Twombly, 550 U.S. at 556 (quotations omitted).         In evaluating a motion to dismiss

  under Rule 12(b)(6), the court must accept all facts alleged in the complaint as true. Iqbal, 556

  U.S. at 678. The court, however, is not obligated to adopt “[t]hreadbare recitals of the elements of

  a cause of action” that are “supported by mere conclusory statements.” Ibid.

  I.      Group Pleading

          Defendants first argue that the amended complaint should be dismissed because it does not

  satisfy the minimum pleading requirements of Federal Rule of Civil Procedure 8 due to

  impermissible group pleading. See Defs.’ Br. at 5-7. Specifically, defendants argue that the

  complaint uses impermissible group pleading because it does not state “which of the six separate,

  independent defendants” accessed the Feldman account. Id. at 5. Plaintiffs contend that the

  amended complaint satisfies Rule 8 and further argue that defendants waived this argument by


                                                    4
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 5 of 13 PageID #: 1175




  failing to raise it earlier in the litigation. See Mem. of L. in Opp’n to Mot. to Dismiss at 16 (“Pls.’

  Br.”) (Dkt. #41). As explained below, defendants have not waived their group-pleading argument,

  but the argument fails on the merits.

         A. Waiver

         As an initial matter, defendants did not waive their group-pleading argument by failing to

  raise it earlier. As plaintiffs observe, defendants did not raise a group-pleading argument in their

  answer to the original complaint. But the amended complaint “supersede[d] the original, and

  render[ed] it of no legal effect.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.

  1994) (quoting Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977)). When an

  amended complaint has been filed, the only defenses that are waived because they were not

  contained in an earlier answer are “those that involve the core issue of a party’s willingness to

  submit a dispute to judicial resolution, such as objections to lack of personal jurisdiction, improper

  venue, insufficiency of process and insufficiency of service.”           Ibid. (quotations omitted).

  Plaintiffs’ argument that the complaint fails to state a claim on which relief can be granted is not

  one of those defenses. See Fed. R. Civ. P. 12(h)(2) (providing that “[f]ailure to state a claim upon

  which relief can be granted . . . may be raised . . . in any pleading allowed or ordered under Rule

  7(a),” including “an answer to a complaint”); 5C Charles Alan Wright & Arthur A. Miller, Federal

  Practice & Procedure § 1392 (3d ed. 2020) (explaining that defenses set out in Rule 12(h)(2) are

  not waived merely because they were not raised in the first responsive pleading); see also In re

  Parmalat Sec. Litig., 421 F. Supp. 2d 703, 713 (S.D.N.Y. 2006).

         Nor did defendants waive their group-pleading argument by failing to raise it in their

  request for a pre-motion conference. While a defendant ordinarily may not file a second motion


                                                    5
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 6 of 13 PageID #: 1176




  to dismiss to “advance arguments that could have been made in [a] first motion to dismiss,” Sears

  Petroleum & Transp. Corp. v. Ice Ban Am., Inc., 217 F.R.D. 305, 307 (N.D.N.Y. 2003), a pre-

  motion conference letter does not qualify as a prior “motion to dismiss.” See Schweitzer ex rel.

  Schweitzer v. Crofton, No. 8-CV-135, 2010 WL 3516161, at *7 (E.D.N.Y. Sept. 1, 2010)

  (explaining that “a pre-motion conference letter” does not constitute “a ‘motion’ under Rule 12

  such that a failure to raise a defense in such a letter results in a waiver of that defense”), aff’d sub

  nom. Schweitzer v. Crofton, 560 F. App’x 6 (2d Cir. 2014); see also JP Morgan Chase Bank, N.A.

  v. Law Office of Robert Jay Gumenick, P.C., No. 8-CV-2154, 2011 WL 1796298, at *3 (S.D.N.Y.

  Apr. 22, 2011).

          B. Plaintiffs’ Collective Allegations

          Defendants’ group-pleading argument nevertheless fails on the merits. Courts in this

  circuit have evaluated CFAA claims under Federal Rule of Civil Procedure 8(a), which requires

  that a complaint “contain . . . a short and plain statement of the claim showing that the pleader is

  entitled to relief.” See Dedalus Found. v. Banach, No. 9-CV-2842, 2009 WL 3398595, at *4

  (S.D.N.Y. Oct. 16, 2009) (“A plaintiff asserting a CFAA claim, must only allege the required

  elements pursuant to Rule 8(a)(2)’s notice pleading standard, not Rule 9(b)’s heightened pleading

  standard.”); see also JBCHoldings NY, LLC v. Pakter, 931 F. Supp. 2d 514, 526 (S.D.N.Y. 2013);

  DCR Mktg. Inc. v. Pereira, No. 19-CV-3249, 2020 WL 91495, at *2 (S.D.N.Y. Jan. 8, 2020).

  Some courts have applied the heightened pleading standards for fraud claims in Federal Rule of

  Civil Procedure 9 to a subset of CFAA claims: those arising under 18 U.S.C. § 1030(a)(4), which

  prohibits the unauthorized access of a computer “with intent to defraud.” Compare Synopsys, Inc.

  v. Ubiquiti Networks, Inc., 313 F. Supp. 3d 1056, 1072 (N.D. Cal. 2018) (applying Rule 9 to a


                                                     6
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 7 of 13 PageID #: 1177




  claim under Section 1030(a)(4)), with NetApp, Inc. v. Nimble Storage, Inc., 41 F. Supp. 3d 816,

  834 (N.D. Cal. 2014) (holding that Rule 9 did not apply to all Section 1030(a)(4) claims), and

  Sprint Nextel Corp. v. Simple Cell, Inc., No. 13-CV-617, 2013 WL 3776933, at *6 (D. Md. July

  17, 2013) (“The balance of authority . . . appears to support the view that Rule 9(b) does not apply

  to § 1030(a)(4).”). But the amended complaint makes no suggestion that defendants violated

  Section 1030(a)(4) or that plaintiffs’ claims otherwise sound in fraud. See Am. Compl. ¶¶ 35-43.

  The complaint is therefore evaluated under Rule 8, not Rule 9.

         Rule 8 imposes a “lenient standard” for pleading. Wynder v. McMahon, 360 F.3d 73, 80

  (2d Cir. 2004). A complaint “need only ‘give the defendant fair notice of what the . . . claim is

  and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting

  Twombly, 50 U.S. at 555). Applying this principle, the Second Circuit has affirmed the dismissal

  of a complaint that alleged “a host of constitutional and state law claims . . . by ‘the defendants,’

  and failed to identify any factual basis for the legal claims made.” Atuahene v. City of Hartford,

  10 F. App’x 33, 34 (2d Cir. May 31, 2001). The court of appeals stated that the complaint

  impermissibly “lump[ed] all the defendants together in each claim and provid[ed] no factual basis

  to distinguish their conduct.” Ibid. But the Second Circuit has also held that “Rule 8 does not

  necessarily require . . . that the complaint separate out claims against individual defendants.”

  Wynder, 360 F.3d at 80. That is, “[n]othing in Rule 8 prohibits collectively referring to multiple

  defendants where the complaint alerts defendants that identical claims are asserted against each

  defendant.” Manchanda v. Navient Student Loans, No. 19-CV-5121, 2020 WL 5802238, at *2

  (S.D.N.Y. Sept. 29, 2020); see Vaad Hakashrus Crown Heights Inc. v. Braun, No. 15-CV-5857,

  2017 WL 10180422, at *5 (E.D.N.Y. Jan. 12, 2017) (same); Vantone Grp. Liab. Co. v. Yangpu


                                                   7
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 8 of 13 PageID #: 1178




  NGT Indus. Co., No. 13-CV-7639, 2015 WL 4040882, at *3 (S.D.N.Y. July 2, 2015) (same). The

  question is ultimately whether the complaint gives each party “notice of the substance of the claims

  against him.” OneWest Bank N.A. v. Lehman Bros. Holding Inc., No. 14-CV-8916, 2015 WL

  1808947, at *3 (S.D.N.Y. Apr. 20, 2015); see Canosa v. Ziff, No. 18-CV-4115, 2019 WL 498865,

  at *10 (S.D.N.Y. Jan. 28, 2019).

         The amended complaint in this case gives the defendants adequate notice. It alleges that

  each of the defendants accessed the Feldman account, in violation of the CFAA, and that each of

  the defendants “downloaded, viewed, and disseminated” information from that account. Am.

  Compl. ¶¶ 5-10, 21, 23, 29, 30, 36. It thus puts the defendants on notice of the substance of the

  claims against them and the grounds on which those claims rest. The motion to dismiss for

  impermissible group pleading is therefore denied.

  II.    Stored Communications Act Claim

         Defendants next argue that plaintiffs have failed to state a claim under the SCA. As

  relevant here, the SCA creates a private right of action against a party who “intentionally exceeds

  an authorization to access” a facility through which an electronic communication service is

  provided, “and thereby obtains, alters, or prevents authorized access to a wire or electronic

  communication while it is in electronic storage in such system . . . .” 18 U.S.C. § 2701(a)(2)

  (describing the offense); see id. § 2707(a) (providing for civil enforcement). The SCA defines

  “electronic storage” as “(A) any temporary, intermediate storage of a wire or electronic

  communication incidental to the electronic transmission thereof; and (B) any storage of such

  communication by an electronic communication service for purposes of backup protection of such

  communication.” Id. § 2510(17). To allege a violation of these provisions, plaintiffs claim that


                                                   8
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 9 of 13 PageID #: 1179




  defendants hacked into an account on Microsoft’s “cloud-based email hosting service, Microsoft

  365,” and “illegally accessed” documents and information that “were electronically stored on the

  Microsoft 365 cloud server, which is owned and controlled by Microsoft, an electronic

  communication service provider.” Am. Compl. ¶¶ 13, 21, 23, 32. Defendants argue that the

  amended complaint falls short because it does not allege that the email messages accessed by

  defendants were unopened. In defendants’ view, this omission is fatal because only unopened

  messages are in “electronic storage” for purposes of the SCA. See Defs.’ Br. at 7-8.

         Defendants’ motion to dismiss on these grounds is denied. There is robust debate over

  whether only unopened emails are in “electronic storage” for the purposes of the SCA. Compare

  Hately v. Watts, 917 F.3d 770, 786 (4th Cir. 2019) (holding that “previously opened and delivered

  emails fall within” Section 2510(17)(B)); Theofel v. Farey-Jones, 359 F.3d 1066, 1077 (9th Cir.

  2004) (similar), with United States v. Weaver, 636 F. Supp. 2d 769, 773 (C.D. Ill. 2009) (holding

  that previously opened emails stored on a web-based email system are not “in electronic storage”);

  see also Matter of Warrant to Search a Certain E-Mail Account Controlled & Maintained by

  Microsoft Corp., 829 F.3d 197, 227 n.4 (2d Cir. 2016) (Lynch, J., concurring) (noting that the

  Second Circuit “ha[s] not addressed the issue” of whether “once the user of an entirely web-based

  email service” opens an email, “that email is no longer ‘in electronic storage’”), vacated on other

  grounds sub nom. United States v. Microsoft Corp., 138 S. Ct. 1186 (2018). But courts have

  consistently rejected the argument that a plaintiff must make allegations that are more specific than

  those in the amended complaint to survive a motion to dismiss. See Pascal Pour Elle, Ltd. v. Jin,

  75 F. Supp. 3d 782, 788-90 (N.D. Ill. 2014); see Loughnane v. Rogers, No. 19-CV-86, 2019 WL

  4242486, at *3 (N.D. Ill. Sept. 6, 2019); Kaufman v. Nest Seekers, LLC, No. 5-CV-6782, 2006 WL


                                                   9
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 10 of 13 PageID #: 1180




  2807177, at *7 (S.D.N.Y. Sept. 26, 2006).         Those courts have reasoned that Rule 8(a)’s

  requirement of a short and plain statement of a plaintiff’s claims does not demand detailed

  allegations on why communications were in “electronic storage.” Jin, 75 F. Supp. 3d at 788;

  Loughnane, 2019 WL 4242486, at *3. Plaintiffs’ allegations that defendants illegally accessed

  documents “electronically stored” on a cloud-based email hosting service are sufficient under Rule

  8(a) to survive a motion to dismiss.

  III.   Computer Fraud and Abuse Act Claim

         Defendants next argue that plaintiffs failed to state a claim under the CFAA because they

  do not adequately allege damages that are cognizable under that statute. See Defs.’ Br. at 8-12.

  As explained below, that argument lacks merit.

         A. Statutory Framework

         A violation of the CFAA occurs when, among other things, a person “intentionally accesses

  a computer without authorization or exceeds authorized access, and thereby obtains . . .

  information from any protected computer,” 18 U.S.C. § 1030(a)(2)(C), or “intentionally accesses

  a protected computer without authorization, and as a result of such conduct, recklessly causes

  damage; or . . . intentionally accesses a protected computer without authorization, and as a result

  of such conduct, causes damage and loss,” id. § 1030(a)(5). The CFAA’s civil enforcement

  provision allows “[a]ny person who suffers damage or loss” from conduct prohibited by the statute

  to bring a private action if the plaintiff can satisfy one of five requirements. See Nexans Wires

  S.A. v. Sark-USA, Inc., 166 F. App’x 559, 562 (2d Cir. 2006) (quoting 18 U.S.C. § 1030(g)). One

  such requirement is that a party has suffered “loss” of at least $5,000 “during any 1-year period.”

  18 U.S.C. § 1030(c)(4)(A)(i)(I).


                                                   10
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 11 of 13 PageID #: 1181




         The CFAA defines the terms “computer,” “protected computer,” “loss,” and “damage.”

  See 18 U.S.C. § 1030(e).        A “computer” is defined as “an electronic, magnetic, optical,

  electrochemical, or other high speed data processing device performing logical, arithmetic, or

  storage functions, and includes any data storage facility or communications facility directly related

  to or operating in conjunction with such device, but such term does not include an automated

  typewriter or typesetter, a portable hand held calculator, or other similar device.” Id. § 1030(e)(1).

  A “protected computer” means a “computer . . . used in or affecting interstate or foreign commerce

  or communication.” Id. § 1030(e)(2).

         In addition, the CFAA defines “loss” as “any reasonable cost to any victim, including the

  cost of responding to an offense, conducting a damage assessment, and restoring the data, program,

  system, or information to its condition prior to the offense, and any revenue lost, cost incurred, or

  other consequential damages incurred because of interruption of service.” Id. § 1030(e)(11). And

  “damage” is defined as “any impairment to the integrity or availability of data, a program, a

  system, or information.” Id. § 1030(e)(8).

         B. Discussion

         Plaintiffs have adequately alleged that they “suffered aggregated losses of over $5,000

  during the last 1-year period” as a result of defendants’ violations of the CFAA. Am. Compl. ¶

  40; see id. ¶¶ 41-42. Plaintiffs rely on payments to information technology specialists and

  attorneys to investigate, remedy, and secure the Feldman account, as well as “lost employee time

  diverted to the investigation and remediation of the breach.” Id. ¶¶ 40-41. These expenditures fall

  within the CFAA’s definition of “loss,” which includes “any reasonable cost to any victim,”

  including the costs of “responding to an offense,” as well as “conducting a damage assessment”


                                                   11
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 12 of 13 PageID #: 1182




  and “any revenue lost, cost incurred, or other consequential damages incurred because of

  interruption of service.” 18 U.S.C. § 1030(e)(11).

         Defendants suggest that these losses are not cognizable because they were not costs to

  remedy or investigate “damage” to plaintiffs’ computers or to Microsoft’s servers. Defs.’ Br. at

  9-11. But the CFAA’s definition of costs is not limited to costs flowing directly in this way from

  “damage”—that is, from “impairment to the integrity or availability of data, a program, a system,

  or information.” 18 U.S.C. § 1030(e)(8). Instead, the CFAA’s definition of “loss” extends to “any

  reasonable cost to any victim” from a violation of the CFAA, including the “cost of responding

  to” a violation of the CFAA. Id. § 1030(e)(11). Courts in this circuit have consistently interpreted

  this language to reach “the costs of investigating security breaches . . . even if it turns out that no

  actual data damage or interruption of service resulted from the breach.” Univ. Sports Pub. Co. v.

  Playmakers Media Co., 725 F. Supp. 2d 378, 387 (S.D.N.Y. 2010); see Saunders Ventures, Inc. v.

  Salem, 797 F. App’x 568, 572-73 (2d Cir. 2019) (holding that the record supported a jury verdict

  for plaintiff on a CFAA claim because plaintiff had introduced evidence of costs incurred on an

  investigation “to identify evidence of a breach, to assess any damage it may have caused, and to

  determine whether any remedial measures were needed”); Starwood Hotels & Resorts Worldwide,

  Inc. v. Hilton Hotels Corp., No. 9-CV-3862, 2010 WL 11591050, at *7 (S.D.N.Y. June 16, 2010)

  (finding that plaintiff adequately alleged losses from responding to the offense, including

  “determin[ing] exactly how much confidential material has been downloaded” and “how the

  information may have been used” by defendants).

         Further, while defendants emphasize that plaintiffs were investigating a breach of the

  Microsoft 365 cloud server, rather than their own computer, see Defs.’ Br. at 10, courts have


                                                    12
Case 1:19-cv-04452-RPK-RLM Document 75 Filed 03/11/21 Page 13 of 13 PageID #: 1183




  consistently held that the costs incurred in investigating unlawful access to a cloud-based server

  are cognizable under the CFAA. See, e.g., Estes Forwarding Worldwide LLC v. Cuellar, 239 F.

  Supp. 3d 918, 926-27 (E.D. Va. 2017) (holding that plaintiffs adequately alleged a violation of the

  CFAA when defendant unlawfully accessed a cloud storage account); Prop. Rights Law Grp., P.C.

  v. Lynch, No. 13-CV-273, 2014 WL 2452803, at *14 (D. Haw. May 30, 2014) (allowing a claim

  “based on accessing a ‘cloud’ platform to proceed as asserting a CFAA violation based on

  accessing a ‘protected computer’”). Plaintiffs have adequately alleged that defendants violated the

  CFAA and that plaintiffs suffered cognizable losses under the statute. Accordingly, defendants’

  motion to dismiss the CFAA claim is denied.

                                          CONCLUSION

         For the reasons above, defendants’ motion to dismiss for failure to state a claim is denied.


                 SO ORDERED.

                                                       /s/ Rachel Kovner
                                                       RACHEL P. KOVNER
                                                       United States District Judge

   Dated: March 11, 2021
          Brooklyn, New York




                                                  13
